ON STATE’S MOTION FOR REHEARING.
DAVIDSON, Judge.
According to the statement of facts, which was agreed to by state’s counsel, and approved by the trial court as true and correct, the state, to sustain the allegation of the indictment that appellant had been convicted in Cause No. 9097, proved that he had been convicted in Cause No. 9027.
The docket numbers of the causes were descriptive and served to identify them.
The variance between the two numbers is apparent. A conviction in Cause No. 9027 did not prove the conviction in Cause No. 9097, as alleged.
We cannot agree with the state that the two numbers substantially corresponded, or that we should assume that the variance was the result of mistake.
*276We are bound by the record as certified to us.
The state’s motion for rehearing is overruled.
Opinion approved by the Court.